Title: To James Madison from John Pool, 30 August 1824
From: Pool, John
To: Madison, James


        
          Dear Sir
          Woodlawn Barren County Kentucky 30th Augst. 1824
        
        You will be surprised no doupt to receive a line from a person you never saw or heard of. But I hope when you know the purpose for which I write you will be willing to gratify an old man, One that is very well acquainted with your political character: Being raised in the same State with you. It is information I solicit upon a clause in the Federal Constitution. I the more readily ask this information of you knowing you were a member of the Federal convention, also a member of the Virginia convention for its consideration & reception, & being well assured that every clause in that instrument was fully understood before its Adoption & you being the only person that can so fully satisfy my mind on that subject. My request is to know what State rights were the clause in the Federal Constitution decla[r]ing that no State should pass any ex post facto law or law imparing the obligation of contracts, ment to abrige, which rights if exercised might be A publick evil.

Our State is in a considerable ferment & I may say almost in A State of anarchy, In consequence of a decision of our Court of appeals declaring what is called the releaf law Unconstitutional. This law requires of the plt. to indors on his execution that he will receive bank paper (Issued on the credit of the State) or the defendant shall have a right to replevy the debt for two years & in case the debt is not replevied befor the day of sale, the officer shall sell the property levied on, on a credit of two years. The bond taken from the purchaser to have the force of A replevy bond. This decision was founded on the clause in the Federal constitution above cited. The best talents in the State are devided on the subject. In complying with this request you will quiet the mind of A private citizen who is a friend to good Government & perhaps others (by your permission) who may have as much confidence in your Judgement as I have. Be assured Dear Sir that I wish you long life. And may your future days be as happy as your former have been Honorable is the prayer of
        
          John Pool
        
        
          NB Please to direct your favour to the post office Glasgo Ky.
        
      